Opinion by
Tilson, J.
In accordance with stipulation of counsel certain woven silk mufflers, hemmed, similar to those involved in Abstract 45938 were held dutiable at 60 percent under paragraph 1209 as claimed. It was also stipulated that certain items consist of woven silk mufflers, hemmed, not block-printed by hand, and valued at more than $5 per dozen. These were held dutiable at 45 percent under paragraph 1209 by virtue of the British Trade Agreement (T. D. 49753). Protests sustained in part.